Title: Chaumont to the American Commissioners, 9 January 1777
From: Chaumont
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur


Ce 9. Janvier 1777
M. de Chaumont a l’honneur d’informer Messieurs les deputés du Congrès qu’il peut leur procurer deux cents milliers de salpestres de l’inde pres a L’orient a soixante le quintal pareil a celuy qu’il a deja procuré a M. Dean payable en lettres de change acceptées sur Paris Londres Amsterdam Bordeaux ou Nantes. Il faut unne prompte décision parceque les Espagnols marchandent ce salpestre. Il vaut en hollande soixante dix huit livres quinze sols le quintal. 
Leray de Chaumont
 
Notation: de Chaumont 9 Janv. 77
